Citation Nr: 1530896	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul Minnesota.  

The issue on appeal was last before the Board in February 2014 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As a result of the February 2014 Board remand, a VA examination report was promulgated in March 2014.  The examiner opined that the Veteran's current hearing loss was less likely than not caused or a result of military service.  Part of the rationale provided was that the examiner determined there was no "significant shift" in the Veteran's hearing in the service treatment records.  The examiner cited to the National Institute for Occupational Safety and Health (NIOSH) for recommending that a significant threshold shift is defined as a 15 dB hearing loss shift or more at any one frequency from 500 Hz to 4000 Hz.  The examiner wrote that this is the gold standard for comparing changes in hearing, and the Veteran had no shift in hearing during service.  Significantly, based on the examiner's definition of significant shift, the Veteran did exhibit such symptomology in his service treatment records.  


At the time of the Veteran's entrance examination in June 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not reported
0
LEFT
10
10
0
Not reported
15

The Board notes that decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to facilitate comparison of results. 

When the results of the audiological testing at the time of the entrance examination are converted to ISO units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not reported
5
LEFT
25
20
20
Not reported
20


At the time of the Veteran's separation examination in June 1968 (which is assumed to be in ISO units), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
Not reported
20
LEFT
0
0
0
Not reported
10

After the conversion and when comparing the entrance and exit audiological testing, the majority of the Veteran's hearing acuity actually increased.  However, the Veteran's hearing acuity at 4000 Hertz is shown to have decreased from 5 decibels to 20 decibels.  By the NIOSH definition set out by the examiner above, the service treatment records demonstrate that the Veteran experienced a significant shift in his hearing acuity at 4000 Hertz from entrance to separation.  The examiner's statement that there was no significant shift in hearing documented in the service treatment records is inaccurate.  The United States Court of Appeals for Veterans Claims has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds an addendum opinion is required which addresses the fact that the Veteran exhibited a significant hearing shift during active duty at 4000 Hertz in the right ear.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should forward the Veteran's claims file and any pertinent evidence in VBMS and Virtual VA that is not contained in the claims file to the examiner who prepared the report of the March 2014 VA audiological examination (or an appropriate substitute, if the March 2014 examiner is unavailable) for an opinion as to the etiology of the Veteran's bilateral hearing loss.  Upon review of the record, the examiner should opine as to whether it is at least as likely as not (i.e. a 50% or greater probability) that the Veteran's current bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must comment on the differences in the Veteran's June 1965 audiogram report and his June 1968 separation physical examination report.  Specifically, the examiner must address the Veteran's significant threshold shift (as defined by NIOSH) at 4000 Hertz, in the right ear.  The examiner is reminded that the June 1965 audiological test findings were reported in standards set forth by the ASA, and that such findings must be converted to ISO-ANSI units. 

The complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Joy A. McDonald
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




